UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7992



DANTE LINTON,

                                               Plaintiff - Appellant,

          versus


UNITED   STATES    MARSHALS     SERVICE;    DRUG
ENFORCEMENT ADMINISTRATION,

                                              Defendants - Appellees.


                              No. 07-6106



DANTE LINTON,

                                               Plaintiff - Appellant,

          versus


UNITED   STATES    MARSHALS     SERVICE;    DRUG
ENFORCEMENT ADMINISTRATION,

                                              Defendants - Appellees.


Appeals from the United States District Court for the District of
Maryland, at Baltimore.     Richard D. Bennett, District Judge.
(1:05-cv-02859-RDB)


Submitted:   July 31, 2007                  Decided:   August 15, 2007
Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dante Linton, Appellant Pro Se. Richard Charles Kay, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            In these consolidated appeals, Dante Linton appeals the

district court’s orders granting summary judgment in favor of

Appellees in this civil action, in which Linton sought the return

of certain property and to set aside an administrative forfeiture.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district court

in its orders and at the hearing held on January 11, 2007.

Linton v. U.S. Marshals Serv., No. 1:05-cv-02859-RDB (D. Md.

Oct. 24, 2006; filed Jan. 16, 2007 & entered Jan. 18, 2007).            We

grant Linton’s motion to file a supplemental informal brief and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -